        Case 1:20-cv-01307-MHS Document 14 Filed 01/25/21 Page 1 of 2




          In the United States Court of Federal Claims
                                      No. 20-1307C

                                (Filed: January 25, 2021)

                                             )
 HARMON-EL, et al.,                          )
                                             )
                      Plaintiffs,            )
                                             )
           v.                                )
                                             )
 THE UNITED STATES,                          )
                                             )
                                             )
                      Defendant.
                                             )
                                             )
                                             )
                                             )

                              ORDER TO SHOW CAUSE

        On September 25, 2020, Plaintiffs filed a complaint in this Court against several
states, government agencies, and private entities. ECF No. 1. On November 6, 2020,
Plaintiffs filed a motion to proceed in forma pauperis. ECF No. 8. On November 23,
2020, the government filed a motion to dismiss for lack of subject matter jurisdiction.
See 28 U.S.C. § 1491. ECF No. 9.

       On December 29, 2020, Plaintiffs filed a motion for leave to file an amended
complaint, see ECF No. 10, presumably to avoid the government’s motion to dismiss.
The government did not oppose Plaintiffs’ request to file an amended complaint. See
ECF No. 11. This Court granted Plaintiffs’ motion on January 4, 2021, ordering
Plaintiffs to file an amended complaint on or before January 18, 2021. ECF No. 12.

       As of today, however, Plaintiffs still have yet to file an amended complaint, nor
have they sought an extension of time in which to do so. Pursuant to Rule 41(b) of the
Rules of the Court of Federal Claims (“RCFC”), “[i]f the plaintiff fails to prosecute or to
comply with these rules or a court order, the court may move to dismiss on its own
motion.”

      Accordingly, Plaintiffs are ORDERED to show cause as to why this matter
should not be dismissed for failure to prosecute, failure to file a timely amended
complaint pursuant to this Court’s order, and for the reasons contained in the
        Case 1:20-cv-01307-MHS Document 14 Filed 01/25/21 Page 2 of 2




government’s motion to dismiss. Plaintiffs’ response to this Order shall be filed on or
before February 9, 2021, and shall not to exceed 10 pages, double-spaced, 12 point,
Times New Roman font. Plaintiffs shall not file an amended complaint prior to filing
their response to this Order and without again seeking leave to file an amended
complaint. Plaintiffs’ failure to respond to this Order in a timely manner will result in
dismissal of their case.

       IT IS SO ORDERED.

                                                 s/Matthew H. Solomson
                                                 Matthew H. Solomson
                                                 Judge




                                           -2-
